 

Exhibit 10.26

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT, dated as of May 14, 2012, (the "Agreement") is
entered into by and between:

 

CorMedix Inc. (“CorMedix” or “Company”), a Delaware corporation, having a
principal place of business at 745 Rt. 202-206, Suite 303, Bridgewater, NJ 08807

 

and

 

MW Bridges LLC ("Consultant"), a Delaware limited liability company, having a
business address at 5 Jacks lane, Newark, DE 19711.

 

BACKGROUND

 

This Agreement confirms the mutual understanding between Company and Consultant
with respect to the terms and conditions upon which Consultant will provide
Company with the benefit of Consultant's unique experience and ability in a
consulting capacity.

 

TERMS

 

In consideration of the foregoing premises, and the mutual covenants, terms and
conditions hereinafter set forth, and intending to be legally bound hereby,
Company and Consultant agree as follows:

 

1.SERVICES AND COMPENSATION

 

1.1Consultant agrees to perform on behalf of Company the consulting services
described in Schedule A attached hereto (the "Services"). Such Services shall be
rendered by Consultant during the period provided in Article 6 of this Agreement
and in accordance with the time parameters described in Schedule A attached
hereto. Consultant may decide his own schedule, but agrees to make himself
available as reasonably requested by the Company, either by telephone or in
person. Consultant’s primary point of contact within Company shall be the
Richard M. Cohen, Executive Chairman and Consultant shall report to such person
with respect to the Services and matters relating to this Agreement.
Consultant’s access to Company’s facilities will be limited to regular business
hours (although the parties acknowledge that if Consultant occasionally remains
on Company premises outside of business hours, such occurrences shall not be
construed to change the character of the parties’ independent contractor
relationship). Consultant shall be permitted access to Company’s computer
network only upon the express approval of the Company officer identified above
in this Section 1.1.

 

1.2As compensation for Consultant's performance of the Services under this
Agreement, and in consideration for Consultant’s provision of the Services in
accordance with the terms and conditions of this Agreement, Company agrees to
pay Consultant the amounts specified in Schedule B attached hereto, in
accordance with the payment schedule set forth in Schedule B.

 

2.USE OF CONFIDENTIAL INFORMATION

 

2.1Consultant agrees to abide by the terms of a Consultant Confidential
Disclosure Agreement (the "CDA "), a copy of which is attached hereto as Exhibit
1. Consultant has executed and delivered to Company a copy of the CDA and the
terms of the CDA are incorporated herein by reference. The Actual Provider, if
any, has also executed and delivered to Company a copy of the CDA and the terms
of that agreement are incorporated herein by reference. Consultant shall be
responsible for adherence with the terms hereof and of the CDA by the Actual
Provider.

 

- 1 -

 

 

2.2Consultant agrees that Consultant will not improperly use or disclose any
proprietary or confidential information or trade secrets of any person or entity
with whom Consultant has an agreement or duty to keep such information or
secrets confidential.

 

2.3Consultant recognizes that Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on Company's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. Consultant's obligations under
the CDA with respect to the Confidential Proprietary Information (as such term
is defined in the CDA) of Company shall apply to the confidential or proprietary
information of such third parties.

 

3.CONFLICTS OF INTEREST

 

3.1During the term of this Agreement, without Company’s express, prior, written
consent, Consultant shall not take on a similar advisory or consulting project
for any entity that is engaged in an antimicrobial/anticoagulant solution that
fills or “locks” a central venous catheter (CVC).

 

3.2Consultant shall promptly advise Company of any conflict of interest or
apparent or potential conflict of interest of Consultant or any person reporting
to Consultant vis-à-vis Consultant’s activities hereunder or his or her
relationship with Company, and Company and Consultant shall, in good faith,
attempt to resolve any such conflict(s). The foregoing sentence shall not be
construed as excusing any conflict of interest on the part of the Consultant or
as a waiver by the Company of its rights under Section 3.1.

 

4.INTELLECTUAL PROPERTY

 

4.1Consultant hereby assigns to Company his or her entire right, title and
interest in and to any Developments. For purposes of this Agreement,
“Developments” means any idea, discovery, invention, modification, improvement,
product, data, documentation and original works of authorship, whether or not
patentable, copyrightable or registrable as a trademark that: (i) was made,
conceived, developed and/or first reduced to practice by Consultant, alone or in
concert with other advisors and/or employees of Company, in the course of and
within the scope of Consultant's engagement with Company (the anticipated scope
of Consultant’s engagement is defined in Schedule A attached hereto), or with
the use of Company's time, materials, funds or facilities; or (ii) is related to
information, technology or investigations of Company to which Consultant has
access as part of his engagement with Company. If Consultant develops or creates
any copyrightable works in the performance of the Services or that result, to
any extent, from use of Company's premises or property, such works shall be
deemed works made for hire and shall be owned by Company.

 

4.2No rights or licenses in or to any intellectual property of Company or other
Confidential Proprietary Information (as defined in the CDA) of Company, either
express or implied, are granted to the Consultant by virtue of this Agreement.

 

5.WARRANTIES AND DISCLAIMER OF WARRANTIES

 

5.1Each party warrants to the other that he has the authority to enter into and
perform this Agreement, and his performance hereunder will not result in the
breach or violation of any contract, arrangement or understanding he or it may
have with any third party. Each party warrants to the other that he will comply
in all material respects with all applicable laws, rules and regulations.

 

5.2Consultant hereby represents and warrants to Company that Consultant is not,
and that Consultant’s performance of this Agreement will not result, in
violation of any term of any employment-related agreement or contract, written
or verbal, or any other agreement relating to the right of Consultant to be
engaged by Company in accordance with this Agreement.

 

- 2 -

 

 

5.3Consultant shall perform the services in a professional manner in accordance
with standards and best practices then currently prevailing in the Consultant’s
discipline and industry.

 

6.TERM

 

6.1The initial term of this Agreement shall be for a term of three months
commencing on the date first set forth above. This Agreement may be renewed upon
mutual agreement of the parties in writing. Either party may terminate this
Agreement during the term hereof upon thirty (30) days prior written notice to
the other party. Upon termination of this Agreement, Company shall no have no
liability to the Consultant except for charges for services performed by
Consultant and accepted by Company prior to termination.

 

6.2Promptly upon the expiration or earlier termination of this Agreement, and
earlier if requested by Company at any time, Consultant shall deliver to Company
(and will not keep in Consultant's possession or deliver to anyone else) all
property belonging to Company in Consultant's possession or control, including,
but not limited to, all Confidential Information and all originals and copies of
any documents, devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, materials and equipment.

 

6.3In the event this Agreement expires or is terminated for any reason, the
rights and obligations of Articles 2 and 4, and the CDA, shall survive such
expiration or termination.

 

7.INDEPENDENT CONTRACTOR

 

7.1For purposes of this Agreement and all Services to be provided hereunder,
Consultant shall not be considered a partner, agent, employee of Company, but
shall remain in all respects an independent contractor, and except as expressly
and specifically set forth herein, neither party shall have any right or
authority to make or undertake any promise, warranty or representation, to
execute any contract, or otherwise to bind or assume any obligation or
responsibility in the name of or on behalf of the other party.

 

7.2Consultant understands and agrees that he/she will be responsible for all
income, social security, self-employment and any other state and federal taxes
and/or insurance premiums on the consulting fees received hereunder. The only
monetary or economic obligation of Company to Consultant is to provide payment
as set forth in Section 1 of this Agreement. Consultant acknowledges that except
as may be expressly, and only to the extent specifically, described in Schedule
B hereto, consultant shall not be entitled to participate in any pension,
health, group life or disability insurance, or any other employee benefit plan
that may from time to time be offered to employees of Company. Consultant
further agrees to indemnify and hold harmless the Company from any and all
claims and liabilities for such taxes and penalties made by the above-mentioned
taxing authorities resulting from Consultant’s performance of services
hereunder, including reasonable attorneys’ fees that Company may incur in
defense or payment of any such claim for taxes or penalties levied against
Company on account of Consultant by reason of any services covered under this
Agreement. If Company determines that taxes should be withheld, Company reserves
the right to withhold, as appropriate, and to notify Consultant accordingly.

 

7.3In order to facilitate the performance of the Services and Consultant’s
communication with Company employees and vice versa, Company may determine it
expedient (but shall not be obligated) to issue to Consultant a Company e-mail
address. Issuance of a Company e-mail address to Consultant will be for the
convenience of the parties and shall not be construed as changing the character
of the parties’ independent contractor relationship.

 

- 3 -

 

 

8.MISCELLANEOUS

 

8.1Taxpayer Identification Number. Consultant has completed and returned to the
Company the attached IRS Form W-9. Consultant acknowledges that Company will
rely upon the information Consultant provides on the Form W-9 in filing certain
documents and instruments required by law in connection with this Agreement,
including, without limitation, Form 1099 under the Internal Revenue Code of
1986, as amended (or any successor form).

 

8.2Successors; Assignment. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, executors, administrators, legal representatives, successors
and assigns of the parties hereto, except that the duties and responsibilities
of Consultant hereunder are of a personal nature and shall not be assignable or
delegable in whole or in part by Consultant without the express, prior, written
consent of Company.

 

8.3Entire Agreement. This Agreement, together with the CDA, represents the
entire agreement between the parties regarding the subject matter hereof and
shall supersede all previous communications, representations, understandings and
agreements, whether oral or written, by or between the parties with respect
thereto.

 

8.4Amendments. No change, modification, extension, termination or waiver of this
Agreement or any provision hereof shall be valid unless made in writing and
signed by duly authorized representatives of the parties hereto.

 

8.5Severability. If any provision of this Agreement shall be declared invalid,
illegal or unenforceable, such provision shall be severed and all remaining
provisions shall continue in full force and effect.

 

8.6Notices. All notices given under this Agreement shall be in writing and shall
be delivered personally, sent by facsimile, overnight courier service, or mailed
by prepaid, certified mail (return receipt requested) to the party for which it
is intended to the address provided herein. Any notice so given shall be deemed
to have been received on the date on which it was personally delivered or
transmitted by confirmed facsimile copy or on the date received as set forth on
the return receipt if sent by registered or certified mail or overnight courier
service. Any party may change its address for purposes of receipt of any such
communication by giving prior written notice of such change to the other party
in the manner prescribed above.

 

8.7No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof.

 

8.8Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
its conflict of law provisions. The parties hereby (a) agree that any action
arising out of this Agreement shall be brought in the state or federal courts
located in the State of Delaware, (b) irrevocably submit to the exclusive
jurisdiction of any such court and (c) waive any objection that such party may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agree not to plead or claim the same.

 

8.9Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, but both of which together shall constitute but one and the
same instrument.

 

- 4 -

 

 

IN WITNESS HEREOF, the parties have read and agree to be bound by the above
terms and conditions and have entered into this Consulting Agreement effective
as of the date set forth above.

 

CorMedix Inc.:       By: /s/ Richard M. Cohen   Name: Richard M. Cohen   Title:
Executive Chairman       MW Bridges LLC:       By: /s/ Randy Milby   Name: Randy
Milby   Title: Managing Partner  

 

- 5 -

 

 

SCHEDULE A

to

Consulting Agreement Dated May 14, 2012 Between

CorMedix Inc.

and

MW Bridges LLC

 

CONSULTING SERVICES

 

The Services to be provided by Consultant hereunder are as follows:

 

Duties as directed by Executive Chairman while serving as chief operations
officer responsible for leading the operational and administrative areas of a
company. Take responsibility for managing finances (?) and other operations,
including quality control, personnel matters, and internal systems and business
processes.

 





A-1

 

 

SCHEDULE B

to

Consulting Agreement Dated May 14, 2012 Between

CorMedix Inc.

and

MW Bridges LLC

 

COMPENSATION AND PAYMENT SCHEDULE

 

Consultant’s compensation hereunder shall consist of:

 

a. Base rate of $6,400 per month.

 

b. 50,000 options to vest upon receipt of Neutrolin CE Mark.

 

Consultant shall be reimbursed for all reasonable and necessary expenses
incurred by him while performing the Services, subject to (a) Company’s policy
and procedures concerning reimbursement of such expenses in effect from time to
time, and (b) the prior approval by Company of any such expense (i) for air
travel, or (ii) which is individually in excess of $100.

 

Consultant shall provide invoices to the Company from time to time, which
invoices shall provide a detailed summary of the services provided by the
Consultant and the number of hours devoted to providing such services. The
Company shall pay any consulting fee due hereunder within 30 days after its
receipt of the relevant invoice.

 

B-1

 

 

EXHIBIT 1

to

Consulting Agreement Dated May 14, 2012 Between

CorMedix Inc.

and

MW Bridges LLC

 



 

 

CONSULTANT CONFIDENTIAL DISCLOSURE AGREEMENT



 

 






 

(See attached.)

 

- 1 -

 

 

CONSULTANT CONFIDENTIAL DISCLOSURE AGREEMENT

 

This Confidential Disclosure Agreement, dated May 14, 2012, is between:

CorMedix Inc., a Delaware corporation with a principal office located at 745 Rt.
202-206, Suite 303 Bridgewater, NJ 08807 (“Company”);

 

and

 

MW Bridges LLC, a Delaware limited liability company, (referred to herein as
“Consultant”), having a business address at 5 Jacks Lane, Newark, DE 19711.

 

BACKGROUND

 

Consultant desires to conduct business with Company that will put Consultant in
a position to receive, or have access to Confidential Proprietary Information
(defined below) of Company. Company is in the unique and highly competitive
business of developing technology which prevents infection and clotting that can
occur with the use of chronic CVCs (central venous catheters). Company depends
upon the Confidential Proprietary Information to obtain and continue its
competitive advantage and Company’s continued economic well-being is dependent
upon protection of its Confidential Proprietary Information. Consultant
recognizes the importance to Company of protecting its Confidential Proprietary
Information and business relationships and acknowledges that Company is willing
to permit Consultant’s receipt of, or access to, Confidential Proprietary
Information, and access to Company’s business relationships, only on the terms
and conditions hereof.

 

TERMS

 

In consideration of the foregoing premises and the following mutual
undertakings, representations and agreements, and intending to be legally bound,
the parties agree as follows:

 

1.          Company has engaged, or proposes to engage, Consultant as a
consultant for the purpose of providing technical consulting services to Company
within the areas of Consultant’s expertise (the “Proposed Engagement”). In
connection with the Proposed Engagement, Consultant will receive and review and
otherwise have access to confidential materials and information that belong (or
are licensed) to Company. The parties desire to assure the protection and
preservation of the confidential and proprietary nature of Company’s information
that may be disclosed or made available to Consultant in the course of such
discussions. “Confidential Proprietary Information” shall mean any information
relating to Company’s technology, intellectual property assets, financial or
business plans or affairs, financial statements, product development plans,
marketing plans, or any other thing of a secret, confidential or private nature
connected with Company’s business and any of its present or future products,
strategic partners, collaborators, suppliers, customers, employees or investors.

 

2.          Consultant shall treat as secret and confidential all of the
Confidential Proprietary Information, and Consultant shall not, without
Company’s prior written consent and regardless of whether or not the Proposed
Engagement is actually consummated, directly or indirectly, do or attempt to do
any of the following: use (except strictly for the purposes of the Proposed
Engagement), exploit, reverse engineer, reverse compile, derive the composition
or underlying information, structure, formulas, formulation or ideas embodied
in, disseminate or disclose, any of the Confidential Proprietary Information.
Consultant shall not remove or modify any notice contained in the Confidential
Proprietary Information that such information is confidential and proprietary.
All magnetic or optical discs and other media for storage of electronic
information, and all papers, documents and other tangible forms of the
Confidential Proprietary Information furnished to Consultant shall remain
Company’s property and Consultant shall returned it to Company immediately upon
Company’s request and in any event upon the termination of Consultant’s
performance of services for Company.

 

- 2 -

 

 

3.          Consultant may disclose the Confidential Proprietary Information to
his, her or its employees, agents and representatives for whom knowledge of the
Confidential Proprietary Information is reasonably necessary in order to fulfill
Consultant’s obligations under the consulting agreement, if any, between he, she
or it and Company related to the Proposed Engagement (the “Consulting
Agreement”), provided that, prior to receipt of any Confidential Proprietary
Information, each such person shall have been advised of the confidential and
proprietary nature of such information and shall be subject to non-use and
non-disclosure obligations similar to those applicable to Consultant hereunder
and as to which obligations Company shall be an implied third party beneficiary,
and provided further that Consultant shall be responsible for such persons'
adherence to such obligations with respect to the Confidential Proprietary
Information.

 

4.          Commencing on the date hereof and continuing until one year after
the later of (i) the last disclosure of Confidential Proprietary Information by
Company hereunder and (ii) the expiration or termination of the Consulting
Agreement, Consultant shall not directly or indirectly solicit or recruit any
employee of Company to provide services to Consultant or a third party or to
otherwise engage in any activity that would cause any such employee to violate
any agreement with Company; provided that Consultant shall not be prohibited
from engaging in general promotional or recruiting activity not specifically
targeted toward any employee or group of employees of Company.

 

5.          Consultant shall not copy or reproduce or permit to be copied or
reproduced, in any way, the Confidential Proprietary Information, except as
reasonably necessary strictly for the purposes of fulfilling his, her or its
obligations under the Consulting Agreement. If so requested by Company,
Consultant shall promptly return to Company (a) any documents or other tangible
forms of the Confidential Proprietary Information, (b) any of the Confidential
Proprietary Information disclosed orally or by demonstration or in any other
nontangible format and reduced to tangible format by Consultant, (c) all
abstracts or summaries of the Confidential Proprietary Information, and (d) all
copies, reproductions or other images of the foregoing; provided that
Consultant’s legal counsel may retain one archive copy thereof in a secure
location strictly for purposes of verifying compliance with the provisions of
this Agreement. Such archive copy of the Confidential Proprietary Information,
if any, may not be used or referenced by Consultant or any other third party for
any other purpose; notwithstanding anything purportedly to the contrary herein,
Consultant’s obligation of non-use shall not expire with respect such archive
copy of the Confidential Proprietary Information.

 

6.          No license with respect to the Confidential Proprietary Information
is granted by Company hereunder for any purpose and NO REPRESENTATIONS OR
WARRANTIES OF ANY NATURE ARE MADE BY COMPANY HEREUNDER WITH RESPECT TO THE
CONFIDENTIAL PROPRIETARY INFORMATION, except that Company has the authority to
disclose the Confidential Proprietary Information to Consultant. Nothing
contained in this Agreement shall be construed as an obligation on the part of
either party to disclose any particular information or to enter into any further
agreement or arrangement relating to the Proposed Engagement or the Confidential
Proprietary Information.

 

7.          (a) The prohibitions with respect to the Confidential Proprietary
Information contained herein shall not apply with regard to any particular item
of Confidential Proprietary Information: (i) three (3) years after the later to
occur of the disclosure of such information by Company to Consultant or the
termination of Consultant’s last consulting engagement with Company, except to
the extent that any item of Confidential Proprietary Information is a trade
secret, in which case the prohibitions hereunder shall apply with regard to such
item as long as it remains a trade secret; (ii) that is or becomes publicly
disclosed or part of the public domain, except to the extent such disclosure
results from a violation hereof or any improper action or inaction by Consultant
or any agent or representative of Consultant; (iii) that was in Consultant’s
possession prior to Consultant’s receipt of such material from Company, as
demonstrated by documentary evidence that itself was in Consultant’s possession
at the time of Company’s disclosure of such Confidential Proprietary Information
to Consultant; (iv) that is lawfully acquired by Consultant from a third party
not obligated to keep such information confidential; or (v) that is
independently developed by Consultant without any reliance on the Confidential
Proprietary Information (as demonstrated by appropriate documentary evidence),
provided that Consultant shall bear the burden of proof regarding the factual
issue of independent development.

 

(b) Information disclosed under this Agreement shall not be deemed to be within
the foregoing exceptions merely because such information is embraced by more
general information in the public domain or in the possession of Consultant. In
addition, any combination of features shall not be deemed to be within the
foregoing exceptions merely because individual features are in the public domain
or in Consultant’s possession, but only if the combination itself and its
principle of operation are in the public domain or in Consultant’s possession.

 

- 3 -

 

 

8.          Notwithstanding the non-disclosure obligations set forth in Section
2, Consultant shall not be in breach of this Agreement if he, she or it
discloses Confidential Proprietary Information in compliance with a court or
administrative subpoena or order; provided, however, that (a) any such
disclosure shall not otherwise relieve Consultant of its continuing
confidentiality and non-use obligations hereunder with respect to all of the
Confidential Proprietary Information, including the information disclosed by it
to the court or agency under this Section 8 and (b) Consultant shall give
Company reasonable advance notice of any such disclosure and cooperate
reasonably with Company (and at Company’s expense) in Company’s efforts to
object to such disclosure and to obtain the court’s or administrative agency’s
agreement to maintain the confidentiality of the Confidential Proprietary
Information to be disclosed by Consultant under this Section 8.

 

9.          Misuse or disclosure of the Confidential Proprietary Information or
misappropriation of Company’s business relationships by breach of the
non-solicitation obligations in Section 4, by Consultant shall cause irreparable
harm to Company not adequately compensable by money damages. If Consultant
violates or threatens to violate any provision contained herein, Consultant
hereby consents to the entry of a restraining order or injunction, or both,
against it, without the need to post any bond and without the need to
demonstrate actual damages, in order to protect the confidentiality and value of
the Confidential Proprietary Information, and the entry of such restraining
order or injunction, or both, shall not preclude Company from seeking any
damages or other relief to which it may be entitled under law.

 

10.          This Agreement shall terminate, and the covenants contained in this
Agreement shall be ineffective with respect to any information initially
disclosed more than, six months after termination of the consulting services of
the Consultant, provided that the provisions of this Agreement shall remain in
full force and effect in accordance with their terms after such termination with
respect to all Confidential Proprietary Information disclosed prior to such
termination.

 

11.          This Agreement, together with any instrument documenting the
Proposed Engagement, represents the entire understanding and agreement of the
parties as to the subject matter hereof and supersedes all prior discussions,
proposals and writings with respect thereto. In order to be effective, any
modification hereof must be specific, express (not implied), in writing and
signed by authorized representatives of the parties. If the parties hereto enter
into a definitive agreement(s) relating to the Proposed Engagement, this
Agreement shall continue in full force and effect, except as otherwise
contemplated in such definitive agreement(s). This Agreement shall be binding
upon and inure to the benefit of the successors and assigns and legal
representatives of the parties. This Agreement shall be assignable by Company.
This Agreement is not assignable by Consultant without Company’s prior written
consent.

 

12.          If any provision of this Agreement is declared void or
unenforceable, such provision shall be deemed excluded or modified to the extent
necessary to allow enforcement hereof, and all other provisions of this
Agreement shall remain in full force and effect.

 

13.          This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of Delaware, without reference to the
conflicts of law rules of such jurisdiction, and the parties agree to personal
jurisdiction and venue in the state and federal courts of the State of Delaware
in any suit or proceeding arising out of this Agreement.

 

[Remainder of page left blank intentionally. Signatures on next page.]

 

- 4 -

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed
by their duly authorized representatives this Consultant Confidential Disclosure
Agreement as of the date first written above.

 

CorMedix Inc.:         By:   /s/ Richard M. Cohen   Name: Richard M. Cohen  
Title: Executive Chairman         Consultant:       By:   /s/ Randy Milby  
Name: Randy Milby   Title: MW Bridges LLC, Managing Partner  

 

- 5 -

 

 

ADDENDUM to CONSULTING AGREEMENT

 

THIS ADDENDUM CONSULTING AGREEMENT, dated as of October 12, 2012, (the
"Addendum") is entered into by and between:

 

CorMedix Inc. (“CorMedix” or “Company”), a Delaware corporation, having a
principal place of business at 745 Rt. 202-206, Suite 303, Bridgewater, NJ 08807

 

and

 

MW Bridges LLC ("Consultant"), a Delaware limited liability company, having a
business address at 5 Jacks lane, Newark, DE 19711.

 

BACKGROUND

 

This Addendum to the May 14, 2012 Agreement confirms the mutual understanding
between Company and Consultant with respect to the terms and conditions upon
which Consultant will provide Company with the benefit of Consultant's unique
experience and ability in a consulting capacity.

 

TERMS

 

In consideration of the foregoing premises, and the mutual covenants, terms and
conditions hereinafter set forth, and intending to be legally bound hereby,
Company and Consultant agree as follows:

 

9.SERVICES AND COMPENSATION

 

9.1Consultant agrees to perform on behalf of Company the consulting services
described in Schedule A attached hereto (the "Services"). Such Services shall be
rendered by Consultant during the period provided in Article 2.1 of this
Addendum. Consultant may decide his own schedule, but agrees to make himself
available as reasonably requested by the Company, either by telephone or in
person. As compensation for Consultant's performance of the Services under this
Addendum, and in consideration for Consultant’s provision of the Services in
accordance with the terms and conditions of this Agreement, Company agrees to
pay Consultant the amounts specified in Schedule B attached hereto, in
accordance with the payment schedule set forth in Schedule B.

 

10.TERM

 

10.1The initial term of this Addendum shall be for a term of three months
commencing on the date first set forth above. This Addendum may be renewed upon
mutual agreement of the parties in writing. Either party may terminate this
Addendum Agreement during the term hereof upon thirty (30) days prior written
notice to the other party. Upon termination of this Addendum, Company shall no
have no liability to the Consultant except for charges for services performed by
Consultant and accepted by Company prior to termination.

 

- 6 -

 

 

IN WITNESS HEREOF, the parties have read and agree to be bound by the above
terms and conditions and have entered into this Addendum Consulting Agreement
effective as of the date set forth above.

 

CorMedix Inc.:       By:   /s/ Richard M. Cohen   Name: Richard M. Cohen  
Title: Executive Chairman       MW Bridges LLC:       By:   /s/ Randy Milby  
Name: Randy Milby   Title: Managing Partner  

 

- 7 -

 

 

SCHEDULE A

to

Addendum Consulting Agreement Dated October 12, 2012 Between

CorMedix Inc.

and

MW Bridges LLC

 

CONSULTING SERVICES

 

The Services to be provided by Consultant hereunder are as follows:

 

Duties as directed by Executive Chairman while serving as Chief Operations
Officer responsible for leading the operational and administrative areas of a
company. Take responsibility for managing finances, and all other operations,
including Manufacturing, Sales and Marketing, Quality Control, Regulatory,
personnel matters (including consultants), internal systems and business
processes.

 

A-1

 

 

SCHEDULE B

to

Addendum Consulting Agreement Dated October 12, 2012 Between

CorMedix Inc.

and

MW Bridges LLC

 

COMPENSATION AND PAYMENT SCHEDULE

 

Consultant’s compensation hereunder shall consist of:

 

a. Base rate of $12,000 per month effective October 1, 2012. (original
Consulting Agreement expired August 2nd).

 

Consultant shall be reimbursed for all reasonable and necessary expenses
incurred by him while performing the Services, subject to (a) Company’s policy
and procedures concerning reimbursement of such expenses in effect from time to
time, and (b) the prior approval by Company of any such expense (i) for air
travel, or (ii) which is individually in excess of $100.

 

Consultant shall provide invoices to the Company from time to time, which
invoices shall provide a detailed summary of the services provided by the
Consultant and the number of hours devoted to providing such services. The
Company shall pay any consulting fee due hereunder within 30 days after its
receipt of the relevant invoice.

 

- 1 -

 

 

ADDENDUM to CONSULTING AGREEMENT

 

THIS ADDENDUM CONSULTING AGREEMENT, dated as of December 24, 2012, (the
"Addendum") is entered into by and between:

 

CorMedix Inc. (“CorMedix” or “Company”), a Delaware corporation, having a
principal place of business at 745 Rt. 202-206, Suite 303, Bridgewater, NJ 08807

 

and

 

MW Bridges LLC ("Consultant"), a Delaware limited liability company, having a
business address at 5 Jacks lane, Newark, DE 19711.

 

BACKGROUND

 

This Addendum to the May 14, 2012 Agreement confirms the mutual understanding
between Company and Consultant with respect to the terms and conditions upon
which Consultant will provide Company with the benefit of Consultant's unique
experience and ability in a consulting capacity.

 

TERMS

 

In consideration of the foregoing premises, and the mutual covenants, terms and
conditions hereinafter set forth, and intending to be legally bound hereby,
Company and Consultant agree as follows:

 

11.SERVICES AND COMPENSATION

 

11.1Consultant agrees to perform on behalf of Company the consulting services
described in Schedule A attached hereto (the "Services"). Such Services shall be
rendered by Consultant during the period provided in Article 2.1 of this
Addendum. Consultant may decide his own schedule, but agrees to make himself
available as reasonably requested by the Company, either by telephone or in
person. As compensation for Consultant's performance of the Services under this
Addendum, and in consideration for Consultant’s provision of the Services in
accordance with the terms and conditions of this Agreement, Company agrees to
pay Consultant the amounts specified in Schedule B attached hereto, in
accordance with the payment schedule set forth in Schedule B.

 

12.TERM

 

12.1The initial term of this Addendum shall be for a term of six months
commencing on the date first set forth above. This Addendum may be renewed upon
mutual agreement of the parties in writing. Either party may terminate this
Addendum Agreement during the term hereof upon thirty (30) days prior written
notice to the other party. Upon termination of this Addendum, Company shall no
have no liability to the Consultant except for charges for services performed by
Consultant and accepted by Company prior to termination.

 

- 2 -

 

 

IN WITNESS HEREOF, the parties have read and agree to be bound by the above
terms and conditions and have entered into this Addendum Consulting Agreement
effective as of the date set forth above.

 

CorMedix Inc.:       By:   /s/ Richard M. Cohen   Name: Richard M. Cohen  
Title: Executive Chairman       MW Bridges LLC:       By:   /s/ Randy Milby  
Name: Randy Milby   Title: Managing Partner  

 

- 3 -

 

 

SCHEDULE A

to

Addendum Consulting Agreement Dated December 24, 2012 Between

CorMedix Inc.

and

MW Bridges LLC

 

CONSULTING SERVICES

 

The Services to be provided by Consultant hereunder are as follows:

 

Duties as directed by Executive Chairman while serving as Chief Executive
Officer responsible for leading the operational and administrative areas of a
company. Take responsibility for managing finances, and all other operations,
including Manufacturing, Sales and Marketing, Quality Control, Regulatory,
personnel matters (including consultants), internal systems and business
processes.

 

A-1

 

 

SCHEDULE B

to

Addendum Consulting Agreement Dated December 24, 2012 Between

CorMedix Inc.

and

MW Bridges LLC

 

COMPENSATION AND PAYMENT SCHEDULE

 

Consultant’s compensation hereunder shall consist of:

 

a. Base rate of $12,000 per month effective January 1, 2013. (original
Consulting Agreement expired August 2nd).

 

Consultant shall be reimbursed for all reasonable and necessary expenses
incurred by him while performing the Services, subject to (a) Company’s policy
and procedures concerning reimbursement of such expenses in effect from time to
time, and (b) the prior approval by Company of any such expense (i) for air
travel, or (ii) which is individually in excess of $100.

 

Consultant shall provide invoices to the Company from time to time, which
invoices shall provide a detailed summary of the services provided by the
Consultant and the number of hours devoted to providing such services. The
Company shall pay any consulting fee due hereunder within 30 days after its
receipt of the relevant invoice.

 

 

 